                       UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT, EASTERN DIVISION

UNITED STATES OF AMERICA,                )
                                         )
       Plaintiff,                        )
                                         )
                        -v-              )      No. 16 CR 646-1
                                         )      Honorable Virginia M. Kendall
LYLE ANASTOS,                            )
                                         )
       Defendant.                        )

  LYLE ANASTOS’ EMERGENCY MOTION FOR IMMEDIATE RELEASE FROM
        ELKTON FEDERAL CORRECTIONAL INSTITUTION TO HOME
                         CONFINEMENT

       LYLE ANASTOS, by his attorneys, MONICO & SPEVACK, moves this Court to

grant his motion for compassionate release under 18 U.S.C. 3582 (c)(1)(A), and order

that the remainder of his sentence be served on home confinement, followed by a

period of two years supervised with the same conditions imposed by the Court at

sentencing. IN SUPPORT of this motion, Mr. Anastos states as follows:

                                     I. Introduction

       Lyle Anastos has a documented history of serious cardiovascular disease and is

currently incarcerated at Elkton Federal Correctional Institution (Elkton), a low-security

facility, which currently holds 2,040 inmates. Elkton has been singled out as one of three

federal correctional institutions crippled by the rampant spread of coronavirus. Katie

Benner, Barr Expands Release of Inmates at Prisons Seeing More Coronavirus Cases, New York

Times, April 3, 2020,

https://www.google.com/amp/s/www.nytimes.com/2020/04/03/us/politics/barr-
coronavirus-prisons-release.amp.html. The situation is so grave that on April 3, 2020,

Attorney General William Barr prioritized the release of federal prisoners from Elkton,

and commanded the Bureau of Prisons (BOP) to expand eligibility for early release of

prisoners housed there. Just days later, the ACLU of Ohio filed a class action habeas

petition against Elkton on behalf of medically vulnerable inmates seeking their

immediate release and/or transfer to home confinement. Wilson v. Nieves, 4:20:cv-00794

(N.D. Ohio, April 13, 2020).

       Lyle is not only housed at one of the coronavirus hot spots, but he suffers from

cardiovascular disease, “which is the most common and deadliest so far of the

underlying conditions that make some people more vulnerable to the ravages of

COVID-19.” Betsy McKay, Heart Conditions Prove Especially Dangerous For COVID-19

Patients, The Wall Street Journal, April 12, 2020, 5:30 a.m. ET See

https://google.com/amp/s/www/wsj.com/amp/articles/heart-conditions-prove-

especially-dangerous-for-covid-19-patients -11586683801. In February 2019, while on

bond, Lyle suffered a heart attack and spent four days in the hospital having a stent

installed. He currently takes multiple medications for his heart condition and is

supposed to be monitored by EKG and stress tests. PSR at ¶68 and Ex. A, Letter from

Dr. Constantine Peters (Lyle “is highly susceptible to this virus due to his underlying

medical conditions. At his young age, he has already been diagnosed with coronary

artery disease, heart disease and cardiomyopathy.”). Unfortunately, because of a lock

down and staff shortages, Elkton does not monitor Lyle or consistently provide him his




                                             2
medication, making his situation even more dire. Given the above, if, and not when,

Lyle contracts the coronavirus, he will likely become seriously ill or even die.

          II. Given the Extraordinary Circumstances and Defendant’s Health
                  Defendant Requests the Court Order the Remainder
                  Of His Sentence to be Served in Home Confinement

                                             A.

       On February 14, 2019, Lyle pled guilty to the Use of Interstate Commerce

facilities in the Commission of a Murder-For-Hire. On May 23, 2019, the Court

sentenced Lyle to a below guidelines sentence of 60 months in prison. On August 29,

2019, Lyle reported to Elkton, where he has been confined for more than seven months.

Not surprisingly, Lyle, a first -time offender with no criminal history who had never

been to jail before, has had no disciplinary incidents while confined. To the contrary,

until the COVID-19 crisis crippled Elkton and effectively shut everything down, Lyle

worked hard, stayed out of trouble, and availed himself of all BOP opportunities and

classes to ensure positive release into society.

       Similarly, and consistent with his post-incarceration history, prior to his

voluntary surrender Lyle had spent over 30 months on home incarceration and location

monitoring, during which time he had no issues, remained employed, took care of his

two young children, and actively participated in mental health therapy. This Court

allowed Lyle to remain on bond pending sentencing despite the serious nature of the

offense, due in part to Lyle’s heart condition and because a victim of the offense

testified in favor of Lyle’s release at his bond hearing. (PSR ¶4).




                                              3
        Since then, COVID-19 has caused a national emergency and public health crisis

of epic proportions. While we are all hunkered down at home social distancing and

practicing sanitation measures designed to keep ourselves healthy and slow down the

rampant spread of the deadly virus, the inmate population and prison staff are being

pummeled by it. Cramped and overcrowded, the complete inability to social distance

and even practice basic hygiene (washing hands, showering, using hand sanitizer),

makes prisons “tinderboxes” for infectious disease. United States v. Rodriguez, 2020 U.S.

Dist. LEXIS 58718 (E.D. Pa. Apr. 1, 2020) (releasing a prisoner at Elkton on

compassionate release grounds in light of COVID situation there).

        The spread of coronavirus has been particularly vicious at Elkton. Given his

heart disease, Lyle worries every day he might die in prison, something neither he nor

anyone else could have conceivably contemplated at sentencing. In discussing the

situation at Elkton with counsel, Lyle describes a scenario more akin to a horror movie

than real life. Responsive actions taken at the facility amount to no more than restricting

the inmates’ movements but fail to provide needed medical care or preventive

measures to inmates who, like Lyle, are especially medically vulnerable. Recently, Lyle

advised counsel that the facility has failed to take temperature readings or perform

daily wellness checks in the last several days and that the facility lacks the medical staff

needed to supply needed medications. On the other hand, Elkton has been locked down

for over a month, the National Guard posted in front of the facility as a “show of force,”

with the remaining prison guards left to walk the grounds with pepper spray and paint

guns.


                                             4
        Most of the counselors have not been at the facility in a month so there is nobody

to go to with an issue. Soap is doled out in little bits. The commissary is closed, so there

is no hand sanitizer or disinfectant that the inmates can use to disinfect commonly used

phones, computers, or television. Even worse, there is absolutely no ability to social

distance (even from sick inmates). Inmates sleep in close quarters, bathe in communal

showers, and eat in crowded dining halls. Despite all this, there are no face masks. The

sound of coughing echoes throughout the crowded dorms at night, causing terror and

anger in the inmates. Tensions are running high and Lyle grows more frightened each

day he will get hurt or sick and never see his family again.

        Lyle’s “on the ground” observations and the precarious situation at Elkton are

corroborated by news reports and the ACLU’s habeas petition, see Wilson v. Nieves,

4:20:cv-00794 (N.D. Ohio, April 13, 2020), which describes Dickensian living conditions,

exacerbated in light of the pandemic. They include inmates housed in 150-men dorms,

each man sleeping in small cubes with 2-3 others, scarce soap and other cleaning

supplies, showers and sinks shared by at least 100 inmates, and a shuttered

commissary. Inmates are forced to stand in line close to each other when waiting for

food and then eat side by side. There is no effective quarantine of sick inmates or of

inmates exhibiting common coronavirus symptoms. The ACLU and its cadre of experts

concluded the situation at Elkton has progressed to a point “where these is no set of

protocols or practices … that Elkton can use that will prevent further disease and death

inside the prison” and the only effective remedy for vulnerable prisoners is release. Id.

at 3.


                                             5
                                            B.

       With the changes made to the compassionate release statute by The First Step

Act, the BOP Director no longer holds the only key to compassionate release. 18 U.S.C.

§ 3582(c)(1)(A)(i). Now, inmates may seek compassionate release or a sentencing

modification from the sentencing court for “extraordinary and compelling reasons,”

after either exhausting administrative review of a BOP denial or after 30 days have

passed since the inmate requested relief. Id. Lyle made a written request for

compassionate release to the warden on April 1, 2020, but he has not yet heard anything

in response and rumors abound that the prison is not reviewing any requests because of

staff shortages and other pandemic issues.

       Even though the 30-day period has not yet passed, given the risk of severe illness

and death to Lyle and the futility of waiting, this Court should exercise its authority to

review Lyle’s motion and immediately release Lyle to home detention. We recognize

that the courts are divided over whether a Court can waive the 30-day requirement for

exhaustion. However, this determination often turns on whether statutory

administrative exhaustion requirements are jurisdictional, and the Seventh Circuit has

already held that they are not, suggesting an argument in favor of waiver. United States

v. Taylor, 778 F.3d 667, 671 (7th Cir. 2015). See also United States v. Haney, 2020 U.S. Dist.

LEXIS 63971 (S.D.N.Y. Apr. 13, 2020) (concluding that the exhaustion requirement in


                                                 6
section 3582 (c)(1)(A) is not jurisdictional). In any event, several courts have waived

strict adherence to the 30-day requirement given the “extraordinary circumstances now

faced by prisoners as a result of the COVID-19 virus and its capacity to spread in swift

and deadly fashion.” Haney, at *10. See also United States v. Ben-Yhwh, 2020 U.S. Dist.

LEXIS 65677 (D. Haw. April 13, 2020), at *13 ; United States v. McCarthy, 2020 U.S. Dist.

LEXIS 61759 (D. Conn. April 8, 2020), at *8 ; United States v. Perez, 2020 U.S. Dist. LEXIS

57265 (S.D.N.Y. April 1, 2020), at *7; United States v. Zukerman, 2020 U.S. Dist. LEXIS

59588 (S.D.N.Y. Apr. 3, 2020), at *6-7; United States v. Colvin, 2020 U.S. Dist. LEXIS 57962

(D. Conn. April 2, 2020), at *4-5; United States v. Smith, 2020 U.S. Dist. LEXIS 64371

(S.D.N.Y. Apr. 13, 2020), at *6.

       Clearly, for Lyle, time is of the essence. He is housed at a coronavirus hot spot

where there is no hope for remedial measures and he suffers from heart disease, one of

the deadliest pre-existing conditions in terms of risk for death from contracting the

virus. Four inmates at Elkton have already died from the virus and the situation

darkens daily, with the most recent inmate death a 43-year old man who had only been

at Elkton since June 21, 2019.

https://www.wkyc.com/article/news/health/coronavirus/4th-inmate-from-elkton-

prison-dies-of-covid-19/95-3b176d62-45d1-447b-a030-264ae516daad.

We therefore urge the Court not to wait to consider Lyle’s motion for compassionate

release. See Zukerman, at *8 (waiving exhaustion of 30-day rule finding that “even a few

weeks’ delay carries the risk of catastrophic health consequences”).




                                             7
       Extraordinary and compelling reasons warrant Lyle’s immediate release from

Elkton to a sentence of home confinement. For all of the reasons described above the

BOP is not able to protect Lyle from the coronavirus and Lyle has no means to protect

himself. Should he contract the virus his cardiovascular disease will likely cause him to

become seriously ill or die.

       We believe the Court sentenced Lyle to a below guidelines sentence that

amounted to half of the suggested guideline range with the intention of giving Lyle a

second chance. But with Lyle’s serious and unmonitored cardiovascular disease,

serving his remaining sentence at Elkton could very well be a de facto death sentence.

                                          C.

       In addition to the extraordinary and compelling reasons discussed above, a

sentence of home confinement is consistent with and supported by the factors in 18

U.S.C. 3553, whose consideration is mandated by 18 U.S.C. 3582(c)(1)(A) “to the extent

they are applicable.” Likewise, Lyle is not a danger to the safety of others or to the

community. §1B1.13 of the Guidelines.

       We addressed the sentencing factors at length at Lyle’s sentencing and in his

Sentencing Memorandum and demonstrated that Lyle was not a danger to the

community or a recidivist in need of specific deterrence. DKT. No. 100. In summary,

Lyle had no prior criminal history and had never acted violently or illegally before. Id.

And, despite the serious nature of Lyle’s offense, the Submission explained in detail

how Lyle’s conduct was “atypical and linked to unique circumstances and stressors that

are no longer present in his life.” Id. Also, attached to Lyle’s Sentencing Submission


                                               8
were over 20 character letters describing “Lyle as a non-violent, selfless, compassionate,

hard-working, and generous man,” whose conduct in this case was out of character for

him. Id. at pp 12-27. Remarkably, both victims of Lyle’s offense agreed, asking the

Court for mercy and telling the probation officer the same. Id. at 32. A compelling fact

that the Court relied upon in mitigation of Lyle’s sentence, in addition his status as a

first time offender, his history of “good works,” and the unusual nature of the case.

DKT. No. 113, Sent. Tr. at 17.

       Additionally, Lyle is not a violent person or danger to the community. A

forensic psychiatrist report attached to the Lyle’s sentencing submission and reviewed

by the Court, concluded this. DKT. No. 100, at 32. Like the individuals who wrote

letters on Lyle’s behalf, the forensic psychiatrist described Lyle as “a good husband,

son, and father whose conduct in this case was out of character for him and that he

would not have committed this crime under normal circumstances.” Id. at 32-33. It is

also worth noting that the Court has already determined that Lyle is not a danger to the

safety of the community in allowing Lyle to remain (with conditions) even after he

pleaded guilty and to self-surrender months after he had been sentenced. During the 30

months that Lyle was confined to his home he had no violations or issues. And, he has

been a model prisoner at Elkton, no small feat given the incredibly nightmarish

situation there over the last two months.

       These 30 months and the seven months at Elkton, especially the last two months,

already represent a serious sentence that adequately addresses the seriousness of Lyle’s

offense conduct. This is even more so given the unprecedented health situation in our


                                             9
nation. Other courts have recently released prisoners convicted of serious offenses into

home confinement during the COVID-19 crisis. See, e.g., United States v. Tran, 2020 U.S.

Dist. LEXIS 65414 (C.D. Cal. Apr. 10, 2020) (ordering compassionate release for

defendant convicted, of among other serious charges, conspiracy to commit robbery

and possession of a firearms ( a machine gun) with intent to commit a robbery, in light

of BOP’s inability to protect vulnerable inmates from COVID-19); United States v.

Sawicz, 2020 U.S. Dist. LEXIS 64418 (E.D.N.Y. Apr. 10, 2020), at *7 (releasing child

pornography offender based on “[t]he COVID-19 outbreak at FCI Danbury, combined

with the fact that the defendant is at risk of suffering severe complications if he were to

contract COVID-19 because of his hypertension”); United States v. Hernandez, No. 18-cr-

20474, Dkt. No. 41 (S.D. Fla. Apr. 2, 2020) (granting motion for compassionate release to

defendant charged with a series of robberies and shooting); United States v. Perez, 2020

U.S. Dist. LEXIS 57265 (S.D.N.Y. Apr. 1, 2020) (granting compassionate release to

defendant who pleaded guilty to kidnapping and conspiracy where “[t]he benefits of

keeping [Perez] in prison for the remainder of his sentence are minimal, and the

potential consequences of doing so are extraordinarily grave”); United States v.

Rodriguez, 2020 U.S. Dist. LEXIS 58718 (E.D. Pa. Apr. 1, 2020) (granting release to Elkton

inmate convicted of drug distribution and unlawful firearm possession after finding

risk factors for COVID-19 constitute extraordinary and compelling reason and noting

that prisons are “tinderboxes for infectious disease”); and United States v. Muniz, 2020

U.S. Dist. LEXIS 59255 (S.D. Tex. Mar. 30, 2020) (releasing defendant serving 188-month

sentence for drug conspiracy in light of vulnerability to COVID-19: “[W]hile the Court


                                            10
is aware of the measures taken by the Federal Bureau of Prisons, news reports of the

virus’s spread in detention centers within the United States and beyond our borders in

China and Iran demonstrate that individuals housed within our prison systems

nonetheless remain particularly vulnerable to infection.”).

       Should Lyle receive compassionate release to home confinement he would live at

his parents’ home in Orland Park, Illinois, with his wife and two children, where he

lived while on bond pending sentencing. PSR ¶52. Lyle has a stable and supportive

home environment and he proved through his 30 months on bond and his lack of

trouble during incarceration that he is not a danger to the community and that he is

fully rehabilitated. If Lyle’s home detention is followed by the same period of two

years supervised release and conditions imposed at sentencing, Lyle would participate

in mental health and alcohol treatment, neither of which is available in a locked down

prison system. At sentencing, the Court recommended to the BOP that Lyle participate

in a residential drug and alcohol treatment program (RDAP). Prior to the pandemic,

Lyle advised counsel that the BOP told him he had a spot in an RDAP program.

Successful completion of the program would likely have reduced Lyle’s sentence by at

least 12 months. But RDAP is no longer an option during the BOP lockdown. Finally, if

Lyle is released to home confinement, Lyle will not pose a health risk to the community

as he will be able to self-quarantine for 14-days upon release.

                         III. Conclusion and Request for Relief

       For the above reasons, the Court should grant Lyle’s motion for Compassionate

Release and enter an order immediately releasing him from Elkton so that he can safely


                                            11
serve the remainder of his sentence in home confinement, including a two year period

of supervised release imposed at sentencing.

                                               Lyle Anastos

                                        By:    /s/ Jacqueline S. Jacobson
                                               One of his attorneys

Barry A. Spevack
Jacqueline S. Jacobson
Ryan Mitsos
Monico & Spevack
20 South Clark Street, Suite 700
Chicago, Illinois 60603
312- 782-8500




                                          12
